DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 02, 2022 has been entered.

Response to Remarks/Arguments

3.	The previous claim objections and rejections (102) mailed on 03/08/22 have been withdrawn due to proper amendments filed on 06/02/22. However, upon further consideration, a new ground(s) of rejection is made (112).
 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-16, 18-19, 21-32, 35-48, 52-67 and 69-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 1 recites “the set of discarded CSI feedback components is identified based on a component value of a precoding matrix indicator (PMI) component of a second plurality of CSI feedback components comprising the first plurality of CSI feedback components and the set of discarded CSI feedback components” (lines 4-8). It is not clear whether said “comprising” is referring to said “set of discarded CSI feedback components” or said “second plurality of CSI feedback components”. (If said “comprising” is referring to said “second plurality of CSI feedback components”, Examiner suggests to rewrite the limitation as “the set of discarded CSI feedback components is identified based on a component value of a precoding matrix indicator (PMI) component of a second plurality of CSI feedback components, wherein the second plurality of CSI feedback components is comprising the first plurality of CSI feedback components and the set of discarded CSI feedback components”.) Hence, renders claim 1 and its dependent claims indefinite. Similar rejection applies to claims 18, 35 and 52.

Reason for Allowance
6.	Regarding claims 1, 18, 35 and 52, prior art of record fails to disclose the amended portions filed on 06/02/22. Also, refer to Applicant’s remarks filed on 06/02/22.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633